Citation Nr: 1541643	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  00-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran had active military service from July 1984 to June 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In June 2007, a hearing before a decision review officer (DRO) was held.  In June 2008, a Travel Board hearing was held.  Transcripts from these hearings are associated with the record.  

This appeal was previously before the Board in August 2012, at which time the Board denied the Veterans' increased ratings claims.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in January 2013, the matters were vacated pursuant to a Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion).  Pursuant to this Joint Motion, the Board remanded these matters in January 2015 for additional development.

The Board has previously referred to the Agency of Original Jurisdiction (AOJ) the Veteran's claim that he is entitled to an earlier effective date than September 23, 2002 for the ratings for radiculopathy of the right and left lower extremities.  It does not appear that these issues have been addressed and they are again referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 



FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's service-connected right lower extremity radiculopathy has approximated no more than mild incomplete paralysis of the sciatic nerve.

2.  Throughout the pendency of the appeal, the Veteran's service-connected left lower extremity radiculopathy has approximated no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8520 (2015).  

2.  The criteria for a rating in excess of 10 percent for service-connected left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Notably, the rating issues pertaining to radiculopathy did not arise from a specific filed "claim," rather they arose in the context of the Veteran's appeal for a higher evaluation for his service-connected lumbar spine disability.  In the January 2011 decision, the Board explained that the notification requirements were met for the lumbar spine claim.  Additionally, a February 2009 notice letter set forth general criteria for establishing disability ratings and the letter also included the rating criteria for the specific diagnostic code used to rate the Veteran's disabilities.  Moreover, the claims were properly readjudicated in April 2012 and April 2015, which followed the February 2009 notice letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for multiple VA examinations in connection with the Veteran's claims.  The reports of these examinations and medical opinions are associated with the record.  The Board finds that reports of these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disability, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the June 2008 hearing, the undersigned identified the issues then on appeal, which included the matters of increased ratings for bilateral lower extremity radiculopathy, and focused on the elements necessary to substantiate the claim for increased ratings.  Further, throughout the pendency of this appeal and following the hearing, the Veteran has demonstrated an understanding of what is needed to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 10 percent rating awards for radiculopathy of both the right and left lower extremities were made effective as of September 23, 2002.  The Board will consider the evidence since that time and also consider the appropriateness of a staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service-connected radiculopathy of the lower extremities has been evaluated under Code 8520 for paralysis of the sciatic nerve.  Under that code, a 10 percent rating is for application when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is for application when there is moderate incomplete paralysis.  A 40 percent rating is for application when there is moderately severe incomplete paralysis.  A 60 percent rating is for application when there is severe incomplete paralysis, with marked muscular atrophy.  Finally, an 80 percent rating is for application when there is complete paralysis of the sciatic nerve as evidenced by the foot dangling and dropping, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. §  4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A review of the historical evidence reveals that the Veteran has had a diagnosis of radiculopathy affecting the lower extremities with symptoms of pain and numbness radiating from his low back.  The evidence created since September 23, 2002 includes treatment records from the VA Medical Center in San Francisco, California.  A May 2003 entry shows a complaint of low back pain radiating down the left hamstring.  Motor examination was normal at that time.  In June 2003, the Veteran indicated that his left lower extremity pain had disappeared after an epidural steroid injection.  He received multiple injections thereafter.

The Veteran underwent VA examination in September 2004 in connection with his claims.  Although the claims file was not available for review at that time, the examiner recorded an accurate medical history and conducted an adequate examination concerning the disabilities.  The Veteran complained of low back pain radiating to the left buttock and thigh, but never beyond the knee.  There was generally no pain radiating to the right lower extremity.  The Veteran reported that he had normal sensation and he felt that he had muscle atrophy of the right thigh due to pain.  Physical examination included negative straight leg raising bilaterally.  Deep tendon reflexes of the left knee were absent and on the right side 2+.  The ankles were 2+ bilaterally and were symmetrical.  There was some atrophy of the right thigh muscles noted.  However, on clinical motor examination, strength of all major motor groups was normal.  The examiner provided a diagnosis that included an absent left knee jerk that was indicative of L4 radiculopathy.

An October 2004 lumbar spine MRI indicated mild narrowing of the interior aspect of the left neural foramen at L5-S1 that graces the exiting nerve.

In a December 2004 addendum opinion, the September 2004 VA examiner noted that he had now reviewed the Veteran's entire record.  He indicated no changes in his findings regarding the radiculopathy.

In a March 2005 statement, the Veteran contended that he should be rated for nerve damage under Code 8520 for sciatic problems.  He stated that he had a markedly atrophied right leg and that he had shooting pains down his right leg.  An April 2005 VA treatment record reflects a complaint of low back pain with positive straight leg raising at 30 degrees bilaterally.  In June 2005 and January 2006 statements, the Veteran stated that he had sciatica and radiculopathy affecting his lower extremities manifested by radiating pain.

The Veteran provided testimony at a hearing before a DRO in June 2007.  He stated that he experienced low back pain that radiated to his lower extremities.  He also stated he had numbness in the lower extremities and that his right leg was severely atrophied.  Thereafter, the Veteran testified at a Board hearing in June 2008.  He again testified that he experienced radicular pain in his lower extremities and that his right thigh was atrophied.  He stated that the symptoms have been were fairly consistent for the past 12 years.

In May 2009, the Veteran underwent additional VA examination.  The physician who conducted the examination also conducted the previous one in September 2004 (and an even older examination in March 2000).  Thus, the examiner was familiar with the Veteran and also reviewed the record.  The Veteran reported symptoms of constant pain radiating from the low back to both extremities, but more so on the right.  He also reported developing some numbness in his feet, more so on the right.  However, the examiner noted that the Veteran had no focal muscle atrophy or weakness in the lower extremities.  Physical examination revealed that deep tendon reflexes of the knees and ankles were 2+ and symmetrical.  Again, there was no focal muscle atrophy or weakness in the lower extremities.  Sensory examination did show decreased sensation in front of the right thigh and over his feet, more so on the right.  Straight leg raising was negative bilaterally.  The examiner diagnosed the Veteran with nerve root irritation and current numbness over his feet.

In August and September 2009 statements, the Veteran reiterated his symptoms of pain in the lower extremities with an atrophied right thigh.  He stated that his right leg atrophy was due to "severe and consistent symptomatic expression of radicular pain." 

On June 2010 VA peripheral nerves examination, the same VA examiner reviewed the record, took a medical history, and examined the Veteran.  The Veteran reported pain radiating down the left thigh toward the knee, which in the past has radiated to the feet with numbness.  He denied any weakness in the lower extremities and indicated he has control of his bowels and bladder.  He reported that his pain is aggravated with prolonged sitting, prolonged walking, and with any bending over or lifting activities.  He denied incapacitating flare-ups and noted that he avoids activities of daily living that aggravate his pain.

On physical examination, it was noted that the Veteran walks with a normal gait, but that his trunk motions are reduced.  He was able to take steps on his heels as well as his tiptoes.  Lumbar lordosis was absent.  Straight leg raising was negative bilaterally.  Deep tendon reflexes of the knees were 2+ on the right side and 1+ on the left.  The ankles were 1+ on the right and 2+ on the left.  The examiner noted that clinically, there were no motor deficits found in the lower extremities and on a sensory examination, there was no significant impairment.  The examiner confirmed that radiculopathy was present and that it had developed over time as a result of his lumbar spine problems.

In a February 2011 addendum opinion, the same VA examiner noted that the Veteran had a slight atrophy of the right quadriceps compared to the opposite side, but that there was no atrophy of the calf muscles.  The examiner indicated that the atrophy is actually due to disuse atrophy due to the Veteran having right knee problems, and which are unrelated to his radiculopathy.  The examiner further indicated that there was no evidence of sensory impairments in the lower extremities and the only changes were asymmetrical deep tendon and ankle jerks.  Accordingly, the examiner opined that the Veteran's lower extremity radiculopathy should be considered mild, since there were no motor or sensory deficits noted, and only deep tendon reflexes and radiological findings.  Further, the examiner indicated that deep tendon reflexes were not even absent, but just decreased and asymmetrical.

In a March 2012 letter from the Veteran's treatment physician, it was noted that the Veteran continues to experience bilateral radicular symptoms and has had numbness in his lower extremities as well as occasional instability in the legs.

In January 2013, the assessment was degenerative disc disease L3-5 with bilateral leg radiculopathy.  In October 2013, the Veteran reported improved pain in the legs, right knee, and left back of the leg.  He indicated that the pain comes and goes.  November 2013 EMG testing of the bilateral lower extremities was normal.  It was noted, however, that a radiculopathy affecting the sensory part of the root only cannot be excluded by this study and may explain the Veteran's symptoms.

A January 2014 VA treatment record notes that the Veteran underwent EMG testing in November 2013 that did not show radiculopathy.  It was noted that the Veteran continues to have pain in the right and left legs.  The Veteran reported that the right leg bothers him more due to frequency and intensity.  

On April 2015 VA peripheral nerves conditions examination, the Veteran reported pain radiating down the left thigh toward the knee and radiating in front of the right lower thigh/knee.  The Veteran denied any weakness in the lower extremities and reported he has control of his bowels and bladder.  The Veteran indicated he has had numbness of his feet in the past, but does not currently have this.  He reported that the pain is aggravated with prolonged sitting, prolonged walking, and with any bending over or lifting activities.  He reported having no incapacitating flare-ups, but indicated he has significant low back pain daily.  He stated that he uses no assistive devices, but noted that he cannot walk fast, run, or jump.

The examiner noted that the Veteran did not have constant pain, but had mild intermittent pain in his lower extremities.  He was also found to have moderate paresthesias and mild numbness in the right lower extremity.  There was no evidence of numbness in the left lower extremity.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  A reflex exam was also normal.  The right thigh/knee, lower leg/ankle, and foot/toes had decreased sensation.  Sensation on the left side was normal.  There was no evidence of trophic changes and the Veteran's gait was found to be normal.  The examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerves on both the right and left sides.  It was noted that the Veteran did not use any assistive devices and that his peripheral nerve condition did not impact his ability to work.

In an April 2015 addendum opinion, the VA examiner discussed the significance of the decreased deep tendon reflexes (which were noted in February 2011) and indicated that the Veteran has had varying degrees of symptoms depending on the treatment he receives.  The examiner also indicated that deep tendon reflexes can be affected by many medications, especially those that work on the nervous system.  The examiner noted, however, that currently, the Veteran's reflexes are normal.  Regarding the significance of continued bilateral radicular symptoms, including numbness and occasional instability of the legs (noted in a March 2012 treatment record), the examiner indicated that the Veteran does have significant disk disease of the lumbar spine and that his radicular symptoms are all due to this.  The examiner further noted that to the best of his knowledge, the Veteran has not had motor deficits of clinical significance and has had control of bowel and bladder sphincters, suggesting his radiculopathy has not been more than wholly sensory.  Considering these findings, the examiner opined that because the Veteran has only sensory impairment, as was shown on examination, his radiculopathy can best be described as mild.

Considering the evidence throughout the appeal period, the Board finds that the evidence does not show or approximate that the Veteran's bilateral lower extremity neurological manifestations are more than mild.  This is so based on the findings by VA examiners over a span of many years showing a consistent disability picture throughout.  Specifically, on September 2004 VA examination, the Veteran reported normal sensation and a physical examination showed normal strength in all major motor groups.  On May 2009 VA examination, a clinical evaluation revealed normal and symmetrical deep tendon reflexes and no focal muscle atrophy or weakness in the lower extremities.  On June 2010 and April 2015 VA examinations, the Veteran denied weakness in his lower extremities and indicated he has control of his bowels and bladder.  He also denied incapacitating flare-ups.  The examiner found no motor deficits or significant impairment following a sensory examination.  These findings, combined with the medical opinions made by medical professionals submitted in February 2011 and April 2015, indicate no more than mild incomplete paralysis of the sciatic nerve.  In this regard, the April 2015 opinion provider explicitly characterized the Veteran's radiculopathy as mild incomplete paralysis, explaining that the Veteran's impairment was wholly sensory.  The opinion provider noted that the Veteran has not had any motor deficits of clinical significance and has continued to maintain control of his bowel and bladder sphincters.  The February 2011 and April 2015 opinions finding no more than mild impairment were made based on interview and examination of the Veteran and a complete review of his record.  There is no competent evidence of record contradicting these findings.  Thus, they are considered probative evidence.

The Board acknowledges that the Veteran has at times been shown to have decreased deep tendon reflexes in addition to occasional numbness and instability of the legs.  However, notably, in a February 2011 VA opinion, an examiner who had reviewed the Veteran's record and examined him on many occasions opined that while there were asymmetrical deep tendon reflexes, such were not absent, but just decreased and asymmetrical.  And even considering this finding, the examiner concluded that the Veteran's lower extremity radiculopathy manifestations were no more than mild since only motor and sensory deficits were noted.  Notably, on subsequent examination in April 2015, the Veteran's reflexes were normal, suggesting that deep tendon reflexes have not remained decreased and/or asymmetrical, and further suggesting a less severe disability picture.

Regarding occasional numbness, the Board notes that although such has been noted throughout the appeal, this symptom does not appear to have risen to a level more nearly approximating moderate incomplete paralysis.  In this regard, on April 2015 VA examination, there was no evidence of numbness in the left lower extremity and no more than mild numbness present in the right lower extremity, suggesting that the numbness experienced by the Veteran comes and goes and when present, appears to be no more than mild.  Additionally, the Veteran has denied incapacitating flare-ups, suggesting that the numbness he experiences due to his radiculopathy has not risen to a level which approximates a more serious disability picture.  It is acknowledged that the Veteran has incomplete paralysis of the bilateral lower extremities.  Thus, it is reasonable to conclude that mild incomplete paralysis would be associated with some occasional numbness.

Regarding the notation of occasional instability of the legs, the Board finds that the overall clinical evidence of record supports that such symptom, while possibly present at times, is contemplated by the 10 percent ratings currently assigned.  Notably, the Veteran has consistently denied any weakness in his lower extremities and such has not been shown on clinical examinations.  And as noted above, the Veteran has also denied any incapacitating episodes, which, if present, would suggest the instability occasionally experienced by him had risen to a more severe level.

The Board also acknowledges the Veteran's continued subjective complaints regarding the severity of his bilateral lower extremity radiculopathy, including that he has severe muscle atrophy as a result of his radiculopathy.  The Board has considered these complaints, however, the clinical evidence of record does not corroborate the severe disability picture attested to by the Veteran.  Specifically, regarding muscle atrophy, the Board notes that some atrophy of the right thigh muscles has been noted, however, clinical findings note that muscle strength has remained normal.  Moreover, in a February 2011 VA opinion, the examiner noted that the Veteran had a slight atrophy of the right quadriceps, but that the atrophy was actually due to disuse due to the Veteran's right knee problems, and was unrelated to his radiculopathy.  The Board must rely on the clinical evidence submitted in conjunction with this appeal, which as has been explained, demonstrates no more than mild incomplete paralysis of the bilateral lower extremities.

The Board notes that the Veteran's representative has suggested that the April 2015 VA examiner did not acknowledge flare-ups of the Veteran's radiculopathy.  The Board has found no evidence to support this suggestion, however.  A review of this examination report and associated medical opinion indicates that the examiner reviewed a complete record, obtained a medical history from the Veteran, and conducted a thorough examination.  Based on this, the examiner found that the neurological manifestations of the Veteran's bilateral lower extremity radiculopathy approximated no more than mild, wholly sensory, impairment.  More significantly, the Board notes that on April 2015 VA examination, the Veteran himself denied having any incapacitating flare-ups.

In light of the foregoing, the Board concludes that ratings in excess of 10 percent are not warranted for the Veteran's radiculopathy of the right and left lower extremities at any point during the rating period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.

The Board has considered whether referral of the bilateral lower extremity radiculopathy disabilities for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has any impairment of function beyond that already compensated.  Notably, he has alleged radiating pain and occasional numbness. These symptoms are contemplated by the ratings currently assigned, as the ratings provide for mild, wholly sensory, radiculopathy.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran is currently in receipt of a total rating based on individual unemployability (TDIU).  Accordingly no further consideration in this regard is indicated.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).  


ORDER

An evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

An evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


